Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-8, 20, 22 objected to because of the following informalities:
Claims 2-8, all use the term “LNG liquefaction units” instead of “containerized LNG liquefaction units”; however, the claims should use consistent terminology, such as in claim 9 which uses “containerized liquefaction plant”.
 Appropriate correction is required.

Election/Restrictions
Claims 32-36, 38-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: liquefaction unit in claim 1 understood to be a natural gas liquefier in a container.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 11, 14-16, 18-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “each bank of LNG liquefaction units” which is considered indefinite.  Claim 3 has only required “at least one bank” which means, the limitation “each bank” is indefinite as each would require the presence of more than one which is not required by the claims.  For the purpose of examination, this limitation is interpreted to be “the at least one bank”.
Claim 8 recites “the crane” which is considered indefinite as claim 7 from which is depends claims “one or more cranes” and as such, this limitation is indefinite.  For the purpose of examination, this limitation is understood to be the same as “the crane”.
Claim 11 recites “the heat transfer fluid” which lacks antecedent basis in the claims.  For the purpose of examination, this limitation is interpreted to be “to facilitate cooling of a heat transfer fluid”.
Claim 14 recites “wholly contained” which is considered indefinite as the metes and bounds of what qualifies as “is wholly contained” is unclear as it does not establish what is required for the LNG liquefaction plant to be wholly contained. For the purpose of examination, this limitation is interpreted that the LNG module is in the container.	Claim 14 recites “one or more connectors on the container” which then recites “flow of services, fluids and utilities” and then “enable the feed stream of natural gas to flow into the container, a flow of LNG out of the container and connection of the LNG liquefaction plant to the external source of electrical power” which is indefinite.  The limitation only requires “one connector” and then requires a plurality of connected components which is indefinite as how can only one connector provides multiple components.  For the purpose of examination, the limitations in this claim after the one or more connectors is interpreted that only one component is required for connection and everything after connection is an optional limitation.
Claim 25 recites “the MCHE comprises two or more separate heat exchangers” which is considered indefinite as it is unclear how a single heat exchanger can comprise two heat exchangers.  For the purpose of examination this limitation is considered that “wherein the LNG production plant further comprises one or more heat exchangers separate from the MCHE”.
Claims 15-16, 18-24, 26-31


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 5, 9, 14, 16, 31  is/are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Tomlinson et al. (US Patent No. 10788259), hereinafter referred to as Tomlinson.

With respect to claim 1, Tomlinson teaches an LNG production plant comprising (Figure 5): a plurality of containerized LNG liquefaction units (the gas liquefaction module in Figure 5, of which 3 are shown, is the module, 16, of Figure 7A, Column 5, lines 2-3, where each can be a stand-alone functional containerized system, Column 4, lines 40-45), each containerized LNG liquefaction unit arranged to produce a predetermined quantity of LNG (each individual module would have a predetermined capacity based on its design); and a manifold system enabling connection between the plurality of containerised LNG liquefaction units (as seen in Figure 5, a manifold system exists connection the gas compression system to each individual gas liquefaction module), and at least a feed stream of natural gas (feed gas line), a source of electrical power (power module 20 in Figure 7A), and an LNG storage facility (LNG storage).

With respect to claim 5, Tomlinson teaches wherein the LNG liquefaction units and the manifold system are arranged to enable one face of every LNG liquefaction unit to be directly accessible to the manifold system (the manifold feeds gas to the gas liquefaction module, so at least one face of the individual units would have to be directly accessible to the module).

With respect to claim 9, Tomlinson teaches wherein each containerised LNG liquefaction unit comprises one or both of (a) a closed loop refrigerant circuit (Figure 9 shows the liquefaction module, which has a gas pre-cooler loop 28 in a closed cycle).

With respect to claim 14, Tomlinson teaches wherein each containerised LNG liquefaction unit comprises: a LNG liquefaction plant (the LNG liquefaction module can be considered and LNG plant); a transportable container (the module is containerized which would be understood to be in a container which is transportable) wherein the LNG liquefaction plant is wholly contained within the transportable container (as best understood in view of the indefinitess above the LNG liquefaction plant can be considered contained within the liquefaction module because that is where the liquefaction takes place), and one or more connectors supported on the container the one connector (the flow in path for refrigerant into the system).

With respect to claim 16, Tomlinson teaches wherein the connector includes: (b) one or more utility fluid port enabling supply of fluids to facilitate operation of equipment (the path where water from compressing module absorption chiller enters the module to provide cooling in the pre-cooling cycle).

With respect to claim 31, Tomlinson teaches a comprising a pre-treatment facility arranged to remove water and carbon dioxide prior to liquefaction (gas pre-treatment as seen in Figure 6, which removes water and carbon dioxide, Column 2, line 60-63).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson and further in view of Koch (US PG Pub 20150183621), hereinafter referred to as Koch.

With respect to claim 2, Tomlinson wherein some of the plurality of LNG liquefaction units are stacked on top of each other.

Koch (Figure 2) teaches that a series of container (2) can be stacked (See Figure) when together.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Koch to have had the multiple (3 as shown in Figure 5) LNG liquefaction unit modules (which are containerized) in a stacked configuration since it has been shown that combining prior art elements wherein having the containers stacked would minimize the overall footprint of use of the modules.

With respect to claim 3, Koch as modified teaches comprising at least one bank of stacked LNG liquefaction units (the three units can be considered a bank) and wherein the manifold system runs adjacent to the at least one bank of the LNG liquefaction units (the manifold system would run adjacent the bank because it feeds the LNG liquefaction unit).

With respect to claim 4, Tomlinson as modified does not teach wherein the at least one bank comprises at least two banks of the stacked LNG liquefaction units wherein the manifold system about an outside of the banks.

Tomlinson does teach the system is designed to be able to yield different LNG capacities (Column 4, lines 43-45) and further, the manifold system would be about an outside of the banks as it has to feed gas to the inside of the banks.

Therefore having at least two banks would be a mere duplication of parts, and it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had two banks in Tomlinson as it has been held that a mere duplication of parts has no patentable significance unless a new an unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where having multiple banks would just result in an increase of in the overall capacity of the system.

With respect to claim 6, Tomlinson as modified teaches does not teach wherein each LNG liquefaction unit has a length Xm, a height Ym, and a width Zm wherein X>Y  and each bank has  length Lm, a height Hm, and a width Wm, wherein Lm > Wm and wherein each bank, a length direction of each liquefaction unit is perpendicular to a length direction of the bank.

Koch (Figure 2) teaches that a series of container (2) can be stacked (See Figure) when together, and arranged where the containers are longer than they are wide (see overhead of Figure 2) and that the containers can be arranged so that a multitude of containers are along each other in stacks to form a bank of containers (the configuration shown in the top of Figure 2).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had multiple containers arranged in the configuration of Koch such that they are longer than they are wide and are arranged along side each other in stacks.  Further, the amount of overall containers would be a result effective variable, as the amount of modules (and thus containers) needed in Tomlinson would be related to the about of yield of LNG Capacity (Column 4, lines 43-45). Therefore it would have been obvious for the bank of stacked containers to have had a long length then width as that is a function of the amount of containers needed and thus achieving that configuration would have been obvious if the capacity required, required that many modules which would have been a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus it would be obvious to have had a plurality of container stacks side by side in the configuration as in Koch to meet a capacity required based on the teaching of Tomlinson.  

With respect to claim 7-8, Tomlinson as modified does not teach comprising one or more cranes configured to construct and de-construct each bank of LNG liquefaction units where wherein the crane comprises a gantry crane which spans a width of the LNG production plant and is capable of placing an LNG liquefaction unit in a bank or remove an LNG liquefaction unit from a bank.
	Koch teaches in a series of containers that there is a gantry structure (13) and a mechanism (14) for hoisting and picking up containers (paragraph 40).

Therefore it would have been obvious to a person having ordinary skill in the art at the time invention was filed to have based on the teaching of Koch to have provided above the bank of Tomlinson as modified to have provided a gantry structure and a mechanism for picking up and hoisting containers (which would be understood to be the same as a gantry crane) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the crane would allow the individual modules to be added or removed from the bank as needed and thus meet the limitation “configured to construct 7 and de-construct each bank and capable of placing an LNG liquefaction unit in a bank or remove an LNG liquefaction unit from a bank”.


Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson and further in view of Hawrysz et al. (US PG pub 20070193303), hereinafter referred to as Hawrysz.

With respect to claim 11, Tomlinson teaches comprising a cooling facility in fluid communication with the manifold system and arranged to facilitate cooling of the heat transfer fluid.

Hawrysz (Figure 5) teaches that when parallel liquefaction units are used (parallel cold boxes 89 a/b/c/d) are used that a single refrigerant stream (81) is split among them (81 splits and passes through each core (paragraph 96).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Hawrysz to have had refrigerant system (water from compression absorption chiller via C2 of Tomlinson) to have been a single main absorption chiller such that the manifold as claimed splits from the absorption chiller to individually deliver water to each of the gas-precoolers in each respective module since it has been shown that combining prior art elements to yield predictable results is obvious whereby as it is known that when using parallel liquefaction systems that a single refrigerant can be split and used in multiple locations, it would have thus been obvious to have had a singular overall absorption chiller (cooling facility) to provide all of the cooling water which would split (at a manifold) into multiple streams to provide the cooling.
	With respect to claim 12, Tomlinson as modified teaches wherein the cooling facility is a water cooling facility (absorption chiller for water as modified).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson and further in view of Van Aken et al. (US PG Pub 20160069609).

With respect to claim 13, Tomlinson does not teach wherein the predetermined quantity of LNG produced by at least one of the containerised LNG liquefaction units is up to 0.30 MTPA.

Van Aken teaches that a small scale liquefaction plant for hydrocarbon containing gas can have a production rate as low at 0.1 MTPA (paragraph 6).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the capacity (predetermined quantity) of LNG produced by each module of LNG (which can be considered small scale as they are modular) to have been 0.1 MTPA as applicant appears to have placed no criticality on the claimed range (indicating the range can be 0.01 to 0.3 MTPA, paragraph 41) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson and further in view of Made et al. (US PG Pub 20160097489), hereinafter referred to as Made.

With respect to claim 15, Tomlinson as modified does not teach wherein the transportable container is hermetically sealed.

Made teaches that a cold box can be substantially air tight (Paragraph 6).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to based on the teaching of Made have had each transportable container be air tight since it has been shown that combining prior art elements to yield predictable result is obvious whereby providing the container (which acts as a cold box) with an air tight (also called hermetic) seal would prevent the inflow of gases from outside of the container which could warm or interact with the components inside the container.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson and further in view of Wilkes et al. (US PG Pub 20120261415), hereinafter referred to as Wilkes.

With respect to claim 18, Tomlinson as modified does not teach wherein the container is filled with: an inert fluid.

Wilkes teaches that a cold box normally includes an inert atmosphere (paragraph 20).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Wilkes provided the containers (which are acting as cold boxes) of Tomlinson with an inert atmosphere since it has been shown to be obvious to combine prior art elements to yield predictable results where it is old and well known that providing a cold box an inert atmosphere provides a level of safety to the cold box by filling it with a non-reactive substance which helps preserver the equipment (paragraph 9 of Wilkes).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson and further in view of Werne et al. (US PG Pub 20130019632), hereinafter referred to as Werne.

With respect to claim 20, Tomlinson does not teach comprising a monitoring system capable of monitoring status and performance of the LNG liquefaction plant.
Werne teaches that a processor (130) can be used to monitor the performance characteristics of a liquefaction plant (paragraph 29).

Therefore it would have been obvious to a person having ordinary skill in the at the time the invention was filed to have based on the teaching of Werne to have provided a processor to monitor the performance characteristics of the containers of Tomlinson (the liquefaction plants) since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing a monitoring system would allow an operator to know when there was an issue with operation of the system. 

Tomlinson as modified does not teach the monitoring system and providing remotely accessible status and performance information pertaining to the liquefaction unit.

Examiner takes official notice that it would have been obvious for a monitoring system for a liquefaction plant to have provided the status and performance information pertaining the liquefaction unit remotely in order to provide a user that is outside of the actual liquefaction system the ability to determine when an issue has arisen so a determination of whether a correction needs to be made is required externally.

Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson/Werne and further in view of Chinn (US PG Pub 20150143843), hereinafter referred to as Chinn.

With respect to claims 21-22, Tomlinson does not teach wherein the monitoring system is further capable of monitoring a temperature of one or more selected components of the LNG production plant.

Chinn teaches that a temperature of a gas stream exiting a main cryogenic heat exchanger can be monitored and a process condition can be controlled to maintain the temperature of the stream (paragraph 25).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Chin used the monitoring system of Tomlinson as modified to measure the temperature of a stream leaving the main heat exchanger of Tomlinson (in each container) in order to determine what the temperature is and control a process condition to maintain that temperature as a design temperature.  A stream leaving the heat exchanger is a component of the LNG production plant.


Claims 23, 25, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson and further in view of O’Hart et al. (US PG Pub 20160138861), hereinafter referred to as Tomlinson.

With respect to claim 23, Tomlinson teaches wherein the LNG production plant comprises a main cryogenic heat exchanger (MCHE) (Plate and Fin Package BAHX 33); and a refrigerant circuit for cycling a refrigerant through the MCHE (a refrigerant cycle can be seen in the figure where part of the natural gas is expanded and used for cooling) the refrigerant circuit including at least one compressor (primary recycle compressor, part of 14).

Tomlinson does not teach at least one electric motor for driving the at least one compressor.

O’Hart teaches that a single driver (142) can be used to drive multiple compressor stages (138/140) and that known drivers include electric motors.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of O’Hart provided an electric motor to drive the compressors (primary/recycle) of Tomlinson since it has been shown that combining prior art elements to yield predictable results is obvious whereby the power provided to the compressors would have been known to operate an electric motor to drive the compressors as they are a known way of driving compressors.


With respect to claim 25, Tomlinson as modified does not teach wherein the MCHE comprises two or more separate heat exchangers.

The use of two heat exchangers as the MCHE is an obvious duplication of parts where having two heat exchangers instead of one would allow for an increase in the capacity of the liquefaction container by allowing twice as much natural gas to be cooled per container with an increased heat exchange availability as it has been held that a mere duplication of parts has no patentable significance unless a new an unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and thus it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had two heat exchangers as opposed to just one.

With respect to claim 28, Tomlinson as modified teaches wherein the at least one compressor comprises a low-pressure compressor and a high pressure compressor (the recycle compressor is at a lower pressure than the primary compressor because the recycle compressor feeds the primary compressor and thus they can be considered low and high pressure compressors respectively).

With respect to claim 29, Tomlinson as modified teaches wherein the at least one motor comprises a single motor which drives both the low-pressure compressor and the high pressure compressor (as modified, a single motor is provided to drive the recycle and compressor stages).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson and further in view of Chen et al. (US PG Pub 20160178129), hereinafter referred to as Chen.

With respect to claim 24, Tomlinson does not teach wherein the MCHE has an aspect ratio of >1, where the width and/or depth is greater than the height.

Chen teaches that the height of a heat exchanger operated in a cryogenic range (paragraph 311) is smaller than the width (paragraph 323).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the aspect ratio of the cryogenic heat exchanger be greater than 1 with the width greater than the height based on the teaching of Chen as applicant appears to have placed no criticality on the claimed range (indicating that the aspect ratio is an optional characteristic, paragraph 248) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 26, Tomlinson does not teach wherein each separate heat exchanger MCHE has an aspect ratio of >1.

Chen teaches that the height of a heat exchanger operated in a cryogenic range (paragraph 311) is smaller than the width (paragraph 323).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the aspect ratio of the each heat exchanger be greater than 1 with the width greater than the height based on the teaching of Chen as applicant appears to have placed no criticality on the claimed range (indicating that the aspect ratio is an optional characteristic, paragraph 248) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 27, Tomlinson does not teach according to claim 23 wherein the MCHE is arranged to operate with a thermal stress of up to 100°C per meter in a vertical direction.

Chen teaches that when designing a heat exchanger the factors that are considered are temperature differences of the exchanger, dimension of available space, assessment of heat transfer requirements, and type and size of the exchangers (paragraphs 261-262).

Therefore the amount of stress (temperature difference across the heat exchange as compared to size) is a result effective variable as the design of the heat exchanger including size of the heat exchanger are chosen as a result of heat transfer requirement, and thus size of the heat exchanger would be in part decided based on the change in temperature across the heat exchanger.   As such, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Chen to have had the  MCHE is arranged to operate with a thermal stress of up to 100°C per meter in a vertical direction as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomlinson.

With respect to claim 30, Tomlinson teaches wherein the refrigerant circuit includes at least one separator for separating liquid and gas phases of the refrigerant (gas-liquid separator, where as the natural gas is in part used as refrigerant, the gas-liquid separator can be seen to be separating refrigerant).

Tomlinson does not teach wherein the at least one separator has an aspect ratio of greater >1.

However, aspect ratio if just the relationship between the two longest dimension of an object and although no specific dimension has been recited the aspect ratio can only be less than one, equal to one, or greater than one, and as such it would have been obvious to choose from a finite number of identified predictable solutions with a reasonable expectation of success as there are only three possible aspect ratios for the phase separator, one having ordinary skill in the art would recognize that it would be obvious to have the aspect ratio be chosen from those 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763